DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US Pub. 20180108843 and hereafter Koo) in view of Hsing et al. (USP 6011311). 
As per claim 1, Koo teaches (in figures 1-2) an electro-optical device comprising: a substrate (100); an electro-optical layer (300); an insulating layer (185); a conductive film (165S) disposed between the insulating layer and the electro-optical layer, and in contact with the insulating layer; and a conductive portion (171a and 163S) provided at the insulating layer and coupled to the conductive film, wherein the conductive portion overlaps the conductive film in plan view, a surface of the conductive portion (upper surface of 163Sa) that is in contact with the conductive film is positioned at a first position in a thickness direction of the insulating layer, and a surface of the insulating layer (upper surface of 185) that is in contact with the conductive film is positioned at a second position in the thickness direction of the insulating layer wherein an entire top surface of the conductive portion is covered by the conductive film (see figure 1).
Koo does not specifically teach that the second position different from the first position. 
However, Hsing teaches (in figure 13) forming a conductive portion (930) such that a surface of the conductive portion (upper surface of 940) that is in contact with a conductive film (960) is positioned at a first position in a thickness direction of an insulating layer (560), and a surface of the insulating layer (upper surface of 560) that is in contact with the conductive film is positioned at a second position different from the first position in the thickness direction of the insulating layer. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify to the conductive portion in Koo to protrude out of the insulating layer and into the conductive film as suggested by Hsing. 
The motivation would have been to reduce the contact resistance between the conductive film and the conductive portion as taught by Hsing (Col. 2 lines 10-14). 
As per claim 2, Koo in view of Hsing teaches that the conductive film (171a and 163S in Koo as modified by Hsing) is a wiring (paragraph 34 of Koo).
As per claim 4, Koo in view of Hsing teaches that a surface of the conductive film (lower surface of 165S of 171a and 163S in Koo as modified by Hsing) opposite to the insulating layer has a recess or a protrusion (recess filled with conductive portion from the modification taught by Hsing).
As per claim 7, Koo in view of Hsing teaches a second conductive film (154S in Koo) that is provided on an opposite side of the insulating layer (185 in Koo) from the conductive film (171a and 163S in Koo as modified by Hsing), and is a wiring or an electrode (source electrode), the conductive portion (165S in Koo as modified by Hsing) overlaps the second conductive film when viewed from the thickness direction and is coupled to the second conductive film.
As per claim 8, Koo in view of Hsing teaches that the substrate includes a first substrate (110 in Koo) having a first pixel electrode (190a in Koo) and a second pixel electrode (190b in Koo) adjacent to the first pixel electrode, and a second substrate (200 in Koo) having a common electrode (270 in Koo); and the conductive portion (165S in pixel PX1 in Koo as modified by Hsing) is located between the first pixel electrode and the second pixel electrode in the plan view (see figure 17 in Koo).
As per claim 10, Koo in view of Hsing teaches that a material forming the conductive portion (165S in Koo as modified by Hsing) is different from a material forming the conductive film (171a and 163S in Koo as modified by Hsing) (see paragraphs 39 and 45).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US Pub. 20180108843 and hereafter Koo) and Hsing et al. (USP 6011311) as applied to claim 1 above and in further view of Kawamura (US Pub. 20130082393). 
As per claim 5, Koo in view of Hsing teaches that the conductive portion (165S in Koo as modified by Hsing) includes a first layer (163S) containing tungsten (see paragraph 39).
Koo does not specifically teach a second layer disposed between the first layer and the insulating layer and formed of a material different from the first layer. 
However, Kawamura teaches (in figure 3) including a second layer (PBM) in a conductive portion (PL1) between a first layer (TF) of the conductive portion formed of tungsten and an insulating layer (SO) wherein the second layer is formed of a material different from the first layer (see paragraph 120) in order to prevent diffusion of tungsten into the insulating layer (see paragraph 151).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include the second layer as suggested by Kawamura in the conductive portion of Koo in order to prevent diffusion of tungsten into the insulating layer. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US Pub. 20180108843 and hereafter Koo) and Hsing et al. (USP 6011311) as applied to claim 1 above and in further view of Matsumuro et al. (US Pub. 20110122355 and hereafter Matsumuro). 
As per claim 9, Koo does not specifically teach a control unit configured to control operation of the electro-optical device.
However, Matsumuro teaches (in figure 7) providing a control unit (102-104) configured to control operation of the electro-optical device.
It would have been obvious to one of ordinary skill in the art at the time of filing to include a control unit in the device of Koo as suggested by Matsumuro in order to provide images to a user. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871